Case 1:20-cv-01873 Document 13-2 Filed 07/13/20 Page 1 of 5




                 EXHIBIT A
              Case 1:20-cv-01873 Document 13-2 Filed 07/13/20 Page 2 of 5




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 JOHNS HOPKINS UNIVERSITY;

 Plaintiff,

 v.

 U.S. DEPARTMENT OF HOMELAND
 SECURITY;
                                                      Case No. 20-cv-1873
 U.S. IMMIGRATION AND CUSTOMS
 ENFORCEMENT;

 CHAD WOLF, in his official capacity as
 Acting Secretary of the U.S. Department of
 Homeland Security; and

 MATTHEW ALBENCE, in his official
 capacity as Acting Director of the U.S.
 Immigration and Customs Enforcement;

 Defendants.


                                 DECLARATION OF STUDENT A

        I, Student A, declare pursuant to 28 U.S.C. § 1746 as follows:

        1.      I am a graduate student at the Johns Hopkins Bloomberg School of Public Health

(the “Bloomberg School” or our “School”).

        2.      Although I am a citizen of the Republic of India, and the holder of a F-1 visa, my

family resides in the United States, where I have lived since I was a child. I obtained my F-1

visa in order to pursue my graduate degree at Johns Hopkins, to remain in the United States with

my family, and to continue my research in the hopes of furthering public health goals both in the

United States and globally, including the global battle against COVID-19.




                                                1
            Case 1:20-cv-01873 Document 13-2 Filed 07/13/20 Page 3 of 5




       Health Concerns and My Road to America

       3.      I suffer from asthma. When I was a small child in India, I was hospitalized due to

a series of severe asthma attacks. My parents were advised that the extreme smog in our city

would be life-threatening for me. As a result, my family decided to relocate to the United States.

       4.      I continue to experience the symptoms of asthma, including an inability to run any

significant distances. I also cannot be in close proximity to cigarette smokers, as it triggers

coughing fits for me.

       5.      Due to my training in public health, among other things, I understand that asthma

is a condition that places individuals who contract COVID-19 at especially high risk of

complications or death.

       My Curriculum at the Bloomberg School

       6.      Over the past weeks I had chosen a set of courses for the coming fall 2020 term,

all of which will be offered online. I will need to finalize my official enrollment in these courses

in the coming weeks.

       7.      After the Bloomberg School had announced its various course offerings for the

coming term, I preliminarily selected the courses I intend to take.         Those courses would

constitute a fully remote course schedule. As an asthmatic, I believe that exposure to COVID-19

through an in-person classroom environment would increase my risk more greatly than would

remote coursework. I am afraid of contracting COVID-19 and so prefer to take my courses this

coming term remotely.

       The July 6 Directive

       8.      I understand that on July 6, 2020, ICE issued a new Directive, mandating that F-1

students without in-person coursework must leave the country.




                                                 2
             Case 1:20-cv-01873 Document 13-2 Filed 07/13/20 Page 4 of 5




       9.       Ever since I heard about the July 6 Directive, I have been distraught and

frightened. I am very concerned that, as a result of my election to take an entirely remote

courseload due to my fears of health risks as an asthmatic during the current COVID-19

resurgence, I may fall out of compliance with the F-1 requirements that I have worked so

assiduously to maintain.

       Personal Harm I and Others Would Suffer If Forced to Leave the Country

       10.      Should my F-1 status be compromised, I would personally suffer a long list of

harms if I were forced to return to India:

             a. I would be forced to “return” to a country where I have not lived since I was a

                child. I have no close family or connections in India, and would be forced to

                travel to a country where I would be essentially alone, without resources, an

                established place to live, work or study, or a support network.

             b. I would be forced to reside in the same country from which my family fled

                because the environmental conditions were deemed by doctors to be life-

                threatening due to my asthma. That physical environment remains dangerous for

                me for the same reason to this day.

             c. I would be separated from my family, who work and reside in the United States.

             d. I would lose my ability to continue my research and degree at Johns Hopkins—

                where I had been so thrilled and proud to have been accepted.

             e. I would lose the entire plan for my career, including my plans to research the

                impact of pre-existing conditions on COVID-19 patients. Without the ability to

                reenter the United States and pursue my research at Johns Hopkins, I would

                ultimately have to restart my graduate degree studies in India—including studying




                                                 3
             Case 1:20-cv-01873 Document 13-2 Filed 07/13/20 Page 5 of 5




                  for entrance exams, passing those entrance exams, and undertaking an entire new

                  course of graduate studies.

             f.   If deported for violation of American visa requirements, that violation would

                  remain on my record and would adversely affect me in my career for many years

                  to come.

       11.        I worry for myself and for my many international peers. Many of us are struggling

with the psychological burden of the uncertainty of the situation created by the July 6

Directive—on top of the problems already posed by the ongoing pandemic. I have chosen to

take a courseload this coming semester that is safest for me, given my condition as an asthmatic.

This situation has also exacerbated my diagnosed anxiety and panic attacks. I am frightened that

I will have to choose between exposing myself to a greater risk of COVID-19 infection through

in-person coursework, or abandoning my family and the country where I have lived for much of

my life to “return” to India, where I know virtually no one.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



Dated: Baltimore, Maryland                      ______________________________
       July 13, 2020                            Student A




                                                  4
